                                    UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA
                                        CHARLESTON DIVISION

    Leonard Christopher Brown,    )                      Civil Action No.: 2:18-cv-02312-RBH
                                  )
           Plaintiff,             )
                                  )
    v.                            )                      ORDER
                                  )
    The State of South Carolina,  )
    R. Markley Dennis, Jr., and   )
    Benjamin Chad Simpson,        )
                                  )
           Defendants.            )
    ______________________________)

           This matter is before the Court for review of Plaintiff’s objections to the Report and

    Recommendation (“R & R”) of United States Magistrate Judge Jacquelyn D. Austin, who recommends

    summarily dismissing this action without prejudice and without issuance and service of process.1 See

    ECF Nos. 12 & 14.

                                                  Standard of Review

           The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

    recommendation has no presumptive weight, and the responsibility to make a final determination

    remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

    de novo review of those portions of the R & R to which specific objections are made, and it may accept,

    reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

    matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

1
          The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule
73.02 (D.S.C.), and she reviewed Plaintiff’s pro se complaint pursuant to the screening provisions of 28 U.S.C.
§§ 1915(e)(2) and 1915A. The Court is mindful of its duty to liberally construe the pleadings of pro se litigants. See
Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). But see Beaudett v. City of Hampton, 775 F.2d 1274, 1278
(4th Cir. 1985) (“Principles requiring generous construction of pro se complaints are not, however, without limits.
Gordon directs district courts to construe pro se complaints liberally. It does not require those courts to conjure up
questions never squarely presented to them.”).
           The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

    to which objections have been filed. Id. However, the Court need not conduct a de novo review when

    a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error

    in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

    44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

    clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

    need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

    718 F.2d 198, 199–200 (4th Cir. 1983).

                                                   Discussion

           Plaintiff, a state pretrial detainee proceeding pro se and in forma pauperis, has filed this action

    pursuant to 42 U.S.C. § 1983, alleging Defendants—the State of South Carolina, a circuit court judge

    (Defendant Dennis), and an assistant solicitor (Defendant Simpson)—have violated his constitutional

    rights in connection with his pending state murder charge. See ECF No. 1 (complaint). The Magistrate

    Judge recommends summarily dismissing this action because (1) the State of South Carolina is immune

    from suit in federal court pursuant to the Eleventh Amendment, (2) Defendant Dennis is entitled to

    absolute judicial immunity, (3) Defendant Simpson is entitled to prosecutorial immunity, and (4)

    Younger2 abstention is appropriate. R & R at pp. 6–12.

           In his objections, Plaintiff rehashes the allegations in his complaint and asserts he should be able

    to maintain suit against Defendant Dennis and Defendant Simpson. See Pl.’s Objs. [ECF No. 14].

    However, as thoroughly explained in the R & R, these two defendants are entitled to absolute immunity

    given the allegations in Plaintiff’s complaint. See Stump v. Sparkman, 435 U.S. 349 (1978) (judicial


2
          Younger v. Harris, 401 U.S. 37 (1971).

                                                        2
    immunity); Imbler v. Pachtman, 424 U.S. 409 (1976) (prosecutorial immunity). Plaintiff also states he

    “seeks to substitute his monetary claim to be exonerated from all claims that the State has over” him,

    Pl.’s Objs. at p. 7, and indicates he is now seeking a writ of habeas corpus. See id. at pp. 1–2.

    However, habeas relief is not available via this § 1983 action. See Wilkinson v. Dotson, 544 U.S. 74,

    78 (2005) (“a prisoner in state custody cannot use a § 1983 action to challenge ‘the fact or duration of

    his confinement’” (quoting Preiser v. Rodriguez, 411 U.S. 475, 489 (1973))).3 Accordingly, the Court

    will summarily dismiss this action.

                                                        Conclusion

           For the foregoing reasons, the Court OVERRULES Plaintiff’s objections, ADOPTS the R &

    R [ECF No. 12], and DISMISSES this action without prejudice and without issuance and service of

    process.4

           IT IS SO ORDERED.



    Florence, South Carolina                                                         s/ R. Bryan Harwell
    November 1, 2018                                                                 R. Bryan Harwell
                                                                                     United States District Judge




3
          Even if Plaintiff had filed a habeas petition pursuant to 28 U.S.C. § 2241, Younger abstention would be
appropriate because (1) he is involved in ongoing state criminal proceedings (2) that implicate important state
interests, and because (3) he has an adequate opportunity to raise his federal claims in the state proceedings. See
generally Robinson v. Thomas, 855 F.3d 278, 285 (4th Cir. 2017) (setting forth the three Younger criteria in the
context of a § 2241 petition). Moreover, Plaintiff has not made a showing of “extraordinary circumstances” justifying
federal interference with the state proceedings. See id. at 286 (“A federal court may disregard Younger’s mandate
to abstain from interfering with ongoing state proceedings only where ‘extraordinary circumstances’ exist that present
the possibility of irreparable harm.”).
4
        In the Court’s view, Plaintiff cannot cure the defects in his complaint by mere amendment. See Goode v.
Cent. Virginia Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015). The Court therefore declines to
automatically give Plaintiff leave to amend.

                                                              3
